Citation Nr: 1504144	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-05 640	)	DATE
	)
	)

On appeal from the
Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service-connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.E. Turner, II






INTRODUCTION

The Veteran had active duty service from November 1957 to August 1960.  The Veteran died in May 2009.  The Appellant is the Veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center (AOJ) in Milwaukee, Wisconsin, which denied the Appellant's claim for service-connection for the cause of the Veteran's death.   

The Board remanded the claim in April 2014 for further development, specifically, for authorization to request terminal care records from Granby House, the hospice care facility where the Veteran last resided, and issuance of a Statement of the Case (SOC) for the accrued benefits and death pension claims.  The May 2014 SOC addressed the claims for accrued benefits and pension; and a Supplemental Statement of the Case (SSOC) in July 2014 addressed the service-connection for cause of death claim.  An additional SSOC was issued in September 2014 to clarify the further development required for the service-connection for cause of death.  The Board notes that as the Appellant did not file a substantive appeal with respect to the accrued benefits and death pension, or otherwise indicate a desire to continue the appeal within 60 days of the SOC, these issues are not on appeal.  


FINDINGS OF FACT

1.  The Veteran died in May 2009 at the age of 70 as a result of a cerebrovascular accident; arteriosclerotic cardiovascular disease was also listed as a significant condition contributing to the Veteran's death.


2.  At the time of his death, the Veteran had been granted service connection for spondylitis, residual of fractured vertebrae effective September 15, 1976, rated at 30 percent.


CONCLUSION OF LAW

A service-connected disability or disease did not contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Next, the Board considers whether VA has met its duties to notify and assist under the VCAA, for the service-connection for cause of death claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).  Regarding the appellant's claim for service-connection for cause of death, the Appellant was sent a letter in August 2009, prior to the January 2010 rating decision and February 2010 administrative decision on appeal, which informed her how VA could help her obtain evidence in support of her claim.  The Appellant was also advised how to substantiate her claim for service-connection for cause of death, and the service-connected disability was listed.  The notice letter also informed the appellant about how ratings and effective dates for service-connected disabilities are assigned.  


In a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  This may entail the procurement of a VA medical opinion, which VA obtained in this case in November 2011.   

The Board addressed two concerns in its April 2014 remand: (1) additional medical evidence that pertained to the service-connection for cause of death claim was identified and requested; (2) an SOC was directed to be issued for the death pension and accrued benefits claim to cure a procedural defect.  In response to the second concern, the Pension Center issued the appropriate SOC in May 2014 for the accrued benefits and death pension claims and the Appellant failed to timely respond.  Therefore, as stated in the Introduction, those issues are not on appeal.  

As to the service-connection for cause of death claim, the Pension Center sent VA development letters in May, June, and August of 2014 in an attempt to secure authorization from the Appellant for VA to obtain the pertinent medical records from Granby House, the hospice care facility where the Veteran received terminal care.  The Appellant submitted several letters and statements to VA following the Board remand and in response to the VA development letters and subsequent SSOC's.  However, none of the Appellant's submissions contained the required authorization form, sent to the Appellant by VA with the development letters, to allow VA to obtain the medical records in question.  It appears from the Appellant's correspondence that she attempted to comply with the VA development letters; however her efforts, though timely, were not responsive to the multiple VA requests.  In view of the Appellant's unsuccessful attempts to complete the required authorizations to VA, the Board finds that further assistance to the Appellant would be futile.


The duty to assist is a two-way-street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that VA has met its obligation to assist in the procurement of private medical evidence pertinent to the claims.  She was advised by VA several times of the value in submitting the pertinent hospice care records and given the opportunity and means to do so.  Although the hospice care records have still not been received, the duty to assist the Appellant in obtaining these records has been fulfilled.

In short, the Board has carefully considered VA's duties to notify and assist, and it finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and did not prejudice the appellant.  The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103. 

Merits

The Appellant asserts that the Veteran died from diseases attributable to service; specifically, cardiovascular disease, diabetes mellitus, and gastrointestinal ulcers.  The Appellant alternatively asserts that the Veteran service-connected cervical spine disability, rated as 30 percent disabling, affected the Veteran's overall health and contributed to his death. 

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arteriosclerosis, diabetes mellitus, and peptic ulcers, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

In this case, the medical evidence of record demonstrates that the Veteran had been diagnosed with arteriosclerosis and diabetes mellitus during his lifetime.  Where the Appellant asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with either of these disabilities within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as diabetes mellitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran died in May 2009. At the time of his death, the Veteran was service-connected for spondylitis, residual of fractured vertebrae.  His death certificate indicates that the immediate cause of death was cerebrovascular accident; arteriosclerotic cardiovascular disease was also listed as a significant condition contributing to the Veteran's death.  



The Appellant cited to 38 C.F.R. § 3.309(a) in her timely filed February 2011 Notice of Disagreement (NOD), listing cardiovascular disease, diabetes mellitus, and ulcers as diseases she asserts the Veteran suffered from when he died.  Below the Board addresses each of the Appellant's assertions concerning the chronic diseases referenced.

While VA medical records indicate that the Veteran had diabetes mellitus during his lifetime, there is no competent or credible lay or medical evidence that diabetes caused or contributed to the Veteran's death or was otherwise incurred in or as a result of active duty service.  

With respect to ulcers, to the extent the appellant is claiming the Veteran has the chronic disease of peptic ulcers, there is no competent or credible lay or medical evidence that the Veteran had such a condition, although the VA medical records do indicate the presence of the gastrointestinal condition gastroperisis.  In any case, the Veteran was not service-connected for peptic ulcers or other gastrointestinal disorder, and there is otherwise no competent or credible lay or medical evidence that a gastrointestinal disorder, to include peptic ulcers, if extant at the time of death, caused or contributed to the Veteran's death.

Nor is there competent or credible lay or medical evidence, that the arteriosclerotic cardiovascular disease contributing to the Veteran's death was related in any way to service or his service-connected disability.  The only condition the Veteran was service-connected for was spondylitis, residual of fractured vertebrae from a 1959 line-of-duty automobile accident.  The Veteran claimed spondylitis was disabling to VA in 1976.  The service treatment records do not indicate that the Veteran suffered from arteriosclerosis, diabetes mellitus, or a gastrointestinal disability such as peptic ulcers during service.  The Veteran was not diagnosed with arteriosclerosis until decades after separation from service.  There are no other disability claims of record for the Veteran, and the evidence of record does not indicate that the Veteran was, or should have been service-connected for any other injury or disease.  

VA obtained a medical opinion in November 2011.  The VA examiner was asked to provide an opinion as to whether it was as likely as not the Veteran's service-connected compression fracture caused or substantially contributed to the Veteran's death.  The VA examiner reviewed the claims file and Veteran's medical history.  The examiner opined that the service-connected condition did not cause or substantially contribute to the Veteran's death.  The examiner noted the Veteran died of a cerebral vascular accident (stroke) due to or a result of his heart disease.  The examiner noted that the non-service-connected medical conditions the Veteran had were risk factors for stroke and heart disease; remote cervical fracture, the Veteran's service-connected condition, is not a risk factor for either stroke or heart disease.   

Turning to the Appellant's other submissions, she seems to assert in lay statements received in August 2014 and October 2014 that the mere fact that the Veteran was service-connected for some condition entitles her to compensation regardless of the cause of death; and that she is entitled to the Veteran's compensation because she is a disabled spouse.  

Addressing the latter two assertions first, as stated above and in the VCAA notice letter of August 2009, service-connection for cause of death requires the service-connected condition to be the principal or a contributory cause of death.  Additionally, while there are some limited cases in which a spouse or dependent may continue to receive certain types of VA compensation - such as when a Veteran is rated 100 percent disabled continuously for the 10 years immediately prior to death under 38 U.S.C.A. § 1318 - none of the circumstances are present in this case, and the Appellant has not asserted any applicable circumstance.  



As to the former assertion, the Board has considered the Appellant's statement that a relationship exists between the Veteran's cause of death and his service-connected spondylitis, residual of fractured vertebrae, rated as 30 percent disabling.  The Board has no reason to doubt the sincerity of the Appellant.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  This is because the case at hand involves a complex medical question. See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Indeed, the Appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise.  Rather, cerebrovascular accidents and arteriosclerotic cardiovascular disease are medically complex conditions whose etiology requires specialized medical expertise as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Appellant simply lacks the competency to draw that type of medical conclusion.  Additionally, there is a competent and credible medical opinion of record that specifically states that the Veteran's service-connected condition did not cause or substantially contribute to the Veteran's death; this evidence outweighs the Appellant's assertions.  The service-connected condition must have caused or substantially contributed to the Veteran's death for the benefit sought to be granted.  

Based on the available records concerning the facts and circumstances surrounding the Veteran's death and the VA medical opinion, the Veteran's spondylitis did not substantially or materially contribute to his death; nor did his service-connected disability combine, aid, or lend assistance to the production of his death.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


